Doster, O. J.
(dissenting) : I dissent from the foregoing opinion. In my judgment, the returns of a city election consist solely in the summary statements provided by sections 10 and 11, chapter 206, Laws of’ 1889. (Gen. Stat. 1901, §§709, 710). I am of the opinion that, under the general law for the election of state, district and county officers, the tally-sheets constitute a part of the election returns. As to whether, under such election law, the tally-sheet or the verified totals are controlling, I have formed no opinion, nor would an opinion on that question be material in the determination of the one now before us. Our question relates to the returns of city elections and not to returns of general elections. The statutes are different. The statute providing for city elections does not, in terms, provide' for the keeping of tally-sheets. I concede the proposition of the majority, that the statute, of its own force, carries the election returns to the board of canvassers, and that an express direction so to carry them is not necessary, although proper, indeed, to the perfect symmetry of the election law. I do not concede, however, that the statute, of its own force, carries the election returns from the judges and clerks of election directly to the board of canvassers. The statute provides for the making up of summary statements by the judges and clerks. Unquestionably these statements are evidences of the result of the election. Inasmuch as the statute, ex *310proprio vigore, carries the returns, whatever the returns may be, to the board of canvassers, why not as well say that the statute carries those returns from the board of elections which, as we see, officially receives them from the judges and clerks, as to say that it carries them from the judges and clerks past the board of elections to the board of canvassers?
The statute provides for the making up of summary statements as evidences of the result of the election. It does not provide for sending those statements to the board of canvassers. It does provide for sending them to the board of elections. Why not say that the board of elections, by, force of the statute, in turn transmits them to 'the board of canvassers? So, on the other hand, if it cannot be said that the statute carries the election returns from the judges and clerks through the board of elections to the board of canvassers, but that it carries those returns from the judges and clerks directly to the board of canvassers, why not say that it carries to such board of canvassers the only thing which the statute requires in terms shall be made up, to wit, the summary statements of the result? The majority of the court presuppose the legal requirement to keep a tally-sheet from the fact that the statute says that summary statements shall be made out and certified “as soon as the ballots have been counted and tallied and the clerks have ascertained the number tallied for each candidate.” I might from this language concede the legal requirement to keep a tally-sheet, and I might, except for other provisions of the statute, concede the legal nature of this tally-sheet as a part of the returns ; but the statute seems to require the keeping of the tally-sheet only for the purpose of the preparation of the summary statements, and the summary statements *311are all that the statute requires to be made out and returned to any person.
To my mind there are cogent reasons why, independently of statutes to the contrary, the certified totals of the election officers should alone be considered the legal returns of the election. There is far less opportunity between the closing of the polls and the •canvassing of the result to forge a certificate of an election officer than there is to tamper with a tally - sheet. Tallies are pen markings made opposite the names of the candidates, for the purpose of keeping the account of their votes as the- ballots are taken out of the bos. It is easy, indeed, to add a few tallies to the vote of a candidate, and it is easier to efface a few tally-marks by the use of chemicals than it is to erase the figures of a candidate’s total vote contained in the judge’s certificate and to write in a different number. Besides, the rule announced by the majority of the court makes the certified totals of no account whatever in case of a discrepancy between them and the tally list'. It was well said by counsel for defendant in error in argument:
“If tally-sheets are to be considered at all, they must inevitably control. They are to be considered for the sole reason that there is a discrepancy between them and the certificates. Considering them is precisely what creates the discrepancy. The discrepancy having been thus revealed, how is it to be corrected? If they are to correct the certificate, then they are the principal part of the returns; for otherwise why should not the certificate correct the tallies ? But no court will say so. The very fact that the certificate is taken as the basis, unless the tallies disagree with it, shows a latent consciousness that certificates should be the principal thing. Why not say the tallies are to be taken wnless there is a discrepancy between them and the certificates? No court puts it this way. *312Counsel themselves do not put it this way. Everybody concedes that the certificates are to be accepted, unless the tallies reveal a discrepancy. The very proposition advanced betrays the conviction of courts and of counsel that the certificates are the returns. All that is claimed is that in case of discrepancy between them the tallies may be considered in'connection with-these returns.” 1
The learned judge of the court below in his decision of the case filed a written opinion which, in my judgment, entirely covers the ground, and leaves but little, if anything, to be said in defense of the proposition that, under the statute we are considering, only the certificates.of the election officers can be examined by the canvassing board. I content myself with subjoining the greater portion of that opinion, as expressing the views I entertain :
“Section 82, chapter 37, Laws of 1881 (Gen. Stat. 1901, § 829), which is the city-charter act, contains the following provision :
“ ‘The city council shall be the board of canvassers,- and shall meet on the first Friday after .the election, to canvass the vote, and the returns of the election shall be made to the city clerk before that time, and by him presented to the board of canvassers.’
“This statute is still in force, and, while it provides that the returns of the election shall be made to the city clerk, it does not provide by whom such returns shall be made or of what they shall consist. We have been unable to find any statute which provides by whom the returns shall, be made to the city clerk. But this question is not important in-the present case, because both the alternative writ and the return thereto aver that the returns were duly made to the city clerk. Under this state of the pleadings, and for the puposes of this case, the court must assume that at the time of the alleged canvass of which the plaintiff complains the returns were properly and legally in the possession of the city clerk. It is, there*313fore, not important in this case to inquire how such returns got into his possession.
1. What are election returns? “The important question presented for decision is, What constitutes the election returns of an election ín a City OÍ the first claSS having a conanaissioner of elections? Do the tally - sheets kept by the clerks of election constitute any part of such returns ?
“Chapter 206, Laws of 1889 (Gen. Stat. 1901, §§ 700-716), being the commissioner-of-elections law, provides that where the metropolitan-police law is in force the commissioner of elections and the police commissioners shall constitute a board of supervisors of elections, of which the president of the board of police commissioners shall be president and the commissioner of elections shall be secretary, and that such board of supervisors shall have full and complete control of all elections. In a city where the metropolitan police law is not in force and such city has a commissioner of elections, then it is his duty to appoint one councilman from each ward, who, with him, shall constitute a board of supervisors of elections, and whose duties shall be identical in every respect with those prescribed for such supervisors where the metropolitan-police law is in force. Section 8 of this law makes it the duty of the commissioner of elections to furnish to the judges of each voting precinct a poll-book containing the names of the persons entitled to vote at that precinct according to the registration. Section 9 provides that one of- the judges at the voting precinct shall enter upon his poll-book, opposite the name of each person, as he votes, the word “Voted,” and that this poll-book must be returned to the commissioner of elections and by him preserved. This poll-book, if correctly kept, will show the number of persons voting and the name of each voter. This statute further provides that the board of supervisors, which, in this city, would consist of the commissioner of elections and one councilman from each ward, shall meet at the office of the commissioner of elections at seven o’clock p.m. on the day of elections, and remain in session continuously until the statements giving the result of *314the election shall have been received from every precinct in the city and laid before such board. This board is authorized to employ messengers, use telephone and,, telegraph, direct the police force of the city, and use any other lawful means to secure prompt and correct reports from the election judges.
2. Provisions of commissionercommissioner aw' "The commissioner-of-elections law further provides that, as soon as the ballots have been counted and tallied- and the clerks have ascertained the number tallied for each candidate, the judges and clerks shall make out and- certify a summary statement of the number of votes'cast therein and the number counted and tallied for each candidate, and dispatch the same by a special messenger, sworn for that purpose, in a sealed envelope, to the commissioner of elections, at his office. The judges of election shall also, as soon as the result has been ascertained, announce it to the commissioner of elections from the nearest police or fire station, or from a telegraph or telephone station, if nearest to them. ‘ At the request of any- of the persons designated to'witness the count of the ballots, the judges and clerks of election shall also sign and deliver to him a certificate containing the same statements as required to be made to the commissioner of elections. This summary statement of the number of votes cast seems to be the only return provided for. There is nothing in this law requiring the keeping of any tally-sheets, or making return thereof to either the commissioner of elections or the city clerk.
"Where a certain kind of a return is required to be made and the manner of making it is provided for, and the statute is silent beyond that, then the return required t,o be made is the only return which the law will recognize.
"The Australian-ballot law provides that in all city elections the city clerk shall have charge of the printing of the ballots and of the letting of the contract therefor, and shall cause to be delivered to the judges of election, not less than twelve hours before the time fixed by law for the opening of the polls, seventy-five ballots for each fifty names on the registration books *315of persons entitled to vote at that precinct. This same law provides that all ballots not used and all that have been spoiled by the voter wh,ile attempting to vote shall be returned by the judges of election to the officer from whom they were received, and that the ballots voted at that precinct shall also be returned to such officer in a sealed envelope. Under this law, it is made the duty of the j udges to return to the city clerk all ballots not used, together with those spoiled, and also the ballots which have been voted. But there is no provision for the making of any return to the city cierk other than the delivery to him of the ballots.
a. Tames not ¡¡onsidered. . “Taking and considering these statutes together, we have provision for the return of the ballots to the city clerk, for the return of the poll-book to the commissioner of elections, and for the return of a summary statement of the number Of votes cast and the number counted for each candidate to the commissioner of elections and the board of supervisors; we are unable to find any statute authorizing the return of any tally-sheets, or to find any statute expressly requiring the keeping of any tally-sheets at a city election in a city of the first class having a commissioner of elections. The supposed authority or necessity for keeping a tally-sheet can only be inferred, as a matter of convenience to the election board in keeping the count for the purpose of announcing the result.
“At the time of the canvass in controversy,' the question arose before the canvassing board as to whether the tally-sheets in possession of the city clerk should be considered in making the canvass. The testimony showed tliat there were discrepancies between the certificates of the judges and the tally-sheets in the two precincts in question, and it further showed that where such discrepancy arose the canvassing board accepted the tally-sheets as against the certificate of the judges, made the canvass, and arrived at the result upon that theory. If the tally-sheets are not part of the returns, then the board of canvassers would not be authorized to take them into consideration in making the canvass; and, if the certifi*316cates 4of the judges in. the hands of the clerk were the returns contemplated by ¡law, then the canvassing board should have accepted such certificates as. controlling and made the canvass accordingly.

4. cases not parallel.

“It is urged on behalf of respondents that under the case of Rice v. County Board of Canvassers, 50 Kan. 149, 32 Pac, 134, the tally-sheets are a part of the returns of the election and should be considered in making the canvass. In that case the question was discussed as to whether the tally-sheets were a part of the returns, but that question was not decided. Mr. Justice Johnston, who wrote the opinion, cited the authorities bearing on this question, and expressed as his view that the tally-sheets are a part of the returns. But it must be remembered that the returns in question in that case were the returns at a general election, and, therefore, were governed by the general election laws. Section 1 of chapter 36 of the general election law of 1868 (Gen. Stat. 1901, § 2567) provides that ‘all elections hereafter to be held for state, district and county officers shall be held and conducted in the manner prescribed in this act/ Section 21 (Gen. Stat. 1901, §2584) of the same law provides that “the clerks shall enter in a column, under the names of the persons voted for, as hereinafter provided in the form of the poll-books, all the votes as declared read by the judges.” Section 25 (Gen. Stat. 1901) §2585) provides that “the following shall be the form of the poll-books to be kept by the judges and clerks of election held under this act,” Then follows the form of the poll-book to be used, and in this form there is a tally-sheet provided for, and it is thereby made a part of the poll-book. It was this kind of a tally-sheet that was before the supreme court in the case above cited. Section 26 (Gen. Stat. 1901, §2586) provides for the sending of one of these poll-books, under seal, to the county clerk, and the other to the township trustee. A canvass by the county commissioners is then made from this poll-book, which, by statutory requirement, contains the tally-sheet; and under these statutory provisions I am impressed with the views expressed by Mr. Justice *317Johnston. And yet, in his opinion, he recognizes the fact that upon similar statutes the courts of other states have disagreed.
“But if the statutory provisions relating to general elections do not apply to city elections, and in the city-election laws there is no provision for the keeping or returning of a tally-sheet and no law by which it is made a part of the poll-book, no form prescribed, it seems clear that the courts would hold that the tally-sheet found with 'the returns in a city election should not be considered as a part of the returns.
“It does not seem that the legislature, after having provided all these various methods of obtaining prompt and correct returns in city elections during the session of the board of supervisors, could have intended that the express statutory provisions could be overthrown or controlled by a recount of the tallies made upon a tally-sheet, where no express provision is made in law for the keeping of such tally-sheets in such elections, or for their return to any officer.”